UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 00-6380



JOSE ARELLANO,

                                            Petitioner - Appellant,

          versus


DEAN WALKER,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior District
Judge. (CA-99-208-5-BR)


Submitted:     May 11, 2000                  Decided:   May 17, 2000


Before MURNAGHAN, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jose Arellano, Appellant Pro Se. Clarence Joe DelForge, III, OF-
FICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jose Arellano seeks to appeal the district court’s judgment

and order denying relief on his petition filed under 28 U.S.C.A. §

2254 (West 1994 & Supp. 1999).   We have reviewed the record and the

district court’s opinion accepting the recommendation of the mag-

istrate judge and find no reversible error.    Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court. See Arellano v. Walker, CA-99-208-5-

BR (E.D.N.C. Feb. 25, 2000).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                  2